DETAILED ACTION
This Action is responsive to the communication filed on 09/08/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3-5 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the phrase “a precursor layer that is to become a sintered layer by heating.” The phrase does not mean or require that the precursor layer is a sintered layer. Claim 3, which depends from Claim 1, recites limitations that pertain to a sintered precursor layer. The Specification, as originally filed, at Para 0019-Para 0021, Para 0023, Para 0029 does not describe an unsintered precursor layer having the claimed limitations of Claim 3.
Claim 1 recites the phrase “a precursor that is to become a sintered layer by heating.” This does not mean or require that the precursor layer is a sintered layer. Claim 4, which depends from Claim 1, recites limitations that pertain to a sintered precursor layer. The Specification, as originally filed, at Para 0019-Para 0021, Para 0023, Para 0029, Para 0046, Para 0106 does not describe an unsintered precursor layer having the claimed limitations of Claim 4.
Claim 1 recites the phrase “a precursor that is to become a sintered layer by heating.” This does not mean or require that the precursor layer is a sintered layer. Claim 5, which depends from Claim 1, recites limitations that pertain to a sintered precursor layer. The Specification, as originally filed, at Para 0019-Para 0021, Para 0023, Para 0029, Para 0046, Para 0106, Para 0110 does not describe an unsintered precursor layer having the claimed limitations of Claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dietz (US 2010/0065790).

Regarding claim 1, Dietz (see, e.g., FIG. 1, FIG. 6) discloses thermal bonding sheet, comprising 
a precursor layer e.g., conductive composition that is to become a sintered layer by heating,
wherein:
the precursor layer e.g., conductive composition includes sinterable metallic particles e.g., silver particles and an organic component e.g., resin binder (Para 0039-Para 0041, Para 0045),
the precursor layer e.g., conductive composition has a phase separation structure e.g., particle phase, resin binder phase that is a sea-island structure or a co-continuous structure (see FIG. 1, FIG. 6), and
in a SEM surface observation image on at least one surface of the precursor layer e.g., conductive composition, a maximum value among each diameter of the largest inscribed circle for a region occupied by each phase of the phase separation structure e.g., particle phase, resin binder phase is 1 µm or more and 50 µm or less (Para 0039-Para 0041, Para 0045). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dietz (US 2010/0065790).

Regarding claim 2, Dietz (see, e.g., FIG. 1, FIG. 6) discloses that the organic component includes a low molecular component e.g., paraffin-based fugitive vehicle having a weight average molecular weight of 1000 or less and a polymer component e.g., polyester resin binder having a weight average molecular weight of 5000 or more (Para 0043, Para 0046), and
Dietz fails to expressly teach that a maximum value of an absolute value of a difference between a polarity term of a solubility parameter of the low molecular component and a polarity term of a solubility parameter of the polymer component is 3 or more and 15 or less. Dietz does teach that the resin binder is insoluble in the fugitive liquid (claim 24).  However, differences in polarity terms will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such polarity term difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the polarity term difference is 3 or more and 15 or less, it would have been obvious to one of ordinary skill in the art to use or modify the polarity term of the low molecular component and the polarity term of the polymer component in the organic component of Dietz through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed polarity term of a solubility parameter or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Remarks
Nakazawa (KR 102261617 B1) discloses that polyester has a weight average molecular weight of 5000 or more (pg 7, para 3, para 10). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO B CRITE/Examiner, Art Unit 2817